DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species II in the reply filed on 11/09/2020 is acknowledged.  The application has pending claims 1-21 (non-elected claims 2 and 12 are withdrawn from further consideration).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-11, 13-14, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Chilimbi et al (US 2015/0324690 A1).


Re Claim 3: Chilimbi further discloses wherein the at least one processor is further configured to: receive from an external device, using the at least one communication device, an update to the scene information to obtain updated scene information (see Chilimbi, [0076]-[0080], [0108]-[0110], send and receive the subsequent batches of 

Re Claim 4: Chilimbi further discloses wherein the scene information comprises at least one of information associated with at least one object depicted in the one or more images (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0090]-[0092], [0097], e.g. batch of image data depicting objects to be classified by the deep learning module, wherein such batch of image data were generated by preprocessing the image data with different image transforms), information associated with at least one person depicted in the one or more images, information associated with at least one position visible in the one or 

Re Claim 5: Chilimbi further discloses wherein the at least one processor is further configured to: generate one or more synthetic examples based on the scene information (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0090]-[0092], [0097], e.g. batch of image data depicting objects to be classified by the deep learning module, wherein such batch of data [images depicting objects to be classified by the deep learning module] were generated by preprocessing the image data with different image transforms, wherein the transforming includes translating, rotating, and/or reflecting); and further base the inference model on the one or more synthetic examples (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0076]-[0080], [0090]-[0092], [0097], [0108]-[0110], generate/modify the model to reflect the calculated weights using such transformed images depicting objects).

Re Claim 8: Chilimbi discloses a method for image processing, the method comprising: receiving scene information, the scene information is a result of analyzing one or more images captured using at least one image sensor from an environment (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0090]-[0092], [0097], e.g. the computer processor / the deep learning module receiving batch of data [images depicting objects to be classified by the deep learning module] from the server wherein the server includes camera devices, wherein such batch of data [images depicting objects to be classified by the deep learning module] were generated by preprocessing the image data with different 

Re Claim 9: Chilimbi further discloses wherein assigning the weights to the plurality of examples comprises analyzing the plurality of examples to determine the assignment of the weights (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0090]-[0092], [0097], e.g. the computer processor / the deep learning module receiving batch of data [images depicting objects to be classified by the deep learning module] from the server wherein the server includes camera devices, wherein such batch of data [images depicting objects to be classified by the deep learning module] were generated by preprocessing the image data with different image transforms, calculate weights using the images depicting objects).

Re Claim 10: Chilimbi further discloses wherein the inference model is configured to be applied to one or more images captured using the at least one image sensor from the environment (see Chilimbi, [0002], [0036], [0076]-[0080], [0108]-[0110], the trained model is then evaluated on test data [images depicting objects to be classified by the deep learning module]).



Re Claim 13: Chilimbi further discloses comparing the assignment of weights with the updated assignment of weights (see Chilimbi, [0076]-[0080], [0108]-[0110], calculate the error based at least in part on the weights and the updated weights); based on a result of the comparison, determining that a difference between the assignment of weights and the updated assignment of weights is below a selected threshold (see Chilimbi, [0076]-[0080], [0108]-[0110], calculate the error based at least in part on the weights and the updated weights, repeat updating the model until the error converges to a value below a predetermined threshold); and based on said determination, withholding generating the updated inference model (see Chilimbi, [0076]-[0080], [0108]-[0110], repeat updating the model until the error converges to a value below a predetermined threshold).

Re Claim 14: Chilimbi further discloses wherein the scene information comprises at least one of information associated with at least one object depicted in the one or more 

Re Claim 18: Chilimbi further discloses generating one or more synthetic examples based on the scene information (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0090]-[0092], [0097], e.g. batch of image data depicting objects to be classified by the deep learning module, wherein such batch of data [images depicting objects to be classified by the deep learning module] were generated by preprocessing the image data with different image transforms, wherein the transforming includes translating, rotating, and/or reflecting); and further basing the inference model on the one or more synthetic examples (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0076]-[0080], [0090]-[0092], [0097], [0108]-[0110], generate/modify the model to reflect the calculated weights using such transformed images depicting objects).

Re Claim 21: Chilimbi discloses a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for image processing (see Chilimbi, Fig. 6, [0111]), the method comprising: obtaining scene information, the scene information is a result of analyzing one or more images captured using at least one image sensor from an environment (see Chilimbi, Fig. 6, [0045], [0053]-[0054], [0090]-[0092], [0097], e.g. the computer processor / the deep learning .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi.  The teachings of Chilimbi have been discussed above.
Re Claim 16: Although Chilimbi fails to explicitly disclose wherein at least one of the weights is zero, the Examiner however takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi's method by including the limitations of wherein .


Claims 6-7, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi in view of Davis et al (US 2015/0286873 A1).  The teachings of Chilimbi have been discussed above.
Re Claim 6: However Chilimbi fails to explicitly disclose the at least one processor is further configured to: obtain settings information associated with the at least one image sensor; and base the assignment of weights on the settings information.
	Davis discloses the at least one processor is further configured to: obtain settings information associated with the at least one image sensor (see Davis, Fig. 1, [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857], the assertions of the imagery include e.g. size of image, its time of capture, the sensor with which it was captured, the geolocation at which it was captured, etc); and base the assignment of weights on the settings information (see Davis, Fig. 1, [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857], train and assign weights to the deep learning neural network using such sensor / image data to improve the classification / recognition task).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi’s system using Davis’s teachings by including the different assertions about the imagery to Chilimbi’s deep 

	As to claim 19, the discussions are addressed with regard to claim 6 respectively.

Re Claim 7: However Chilimbi fails to explicitly disclose the at least one processor is further configured to: obtain information related to geographical location associated with the at least one image sensor; and base the assignment of weights on the information related to the geographical location.
Davis discloses the at least one processor is further configured to: obtain information related to geographical location associated with the at least one image sensor (see Davis, Fig. 1, [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857], the assertions of the imagery include e.g. size of image, its time of capture, the sensor with which it was captured, the geolocation at which it was captured, etc); and base the assignment of weights on the information related to the geographical location (see Davis, Fig. 1, [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857], train and assign weights to the deep learning neural network using such sensor / image data to improve the classification / recognition task).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi’s system using Davis’s teachings by including the different assertions about the imagery to Chilimbi’s deep learning model training in order to improve the classification / recognition task (see Davis, Fig. 1, [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857]).

	As to claim 20, the discussions are addressed with regard to claim 7 respectively.

Re Claim 15: However Chilimbi fails to explicitly disclose wherein the scene information comprises at least one of information associated with at least one position visible in the one or more images, and information differentiating between indoor scenes and outdoor scenes.
Davis discloses wherein the scene information comprises at least one of information associated with at least one position visible in the one or more images, and information differentiating between indoor scenes and outdoor scenes (see Davis, Fig. 1, [0096]-[0099], [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857], the assertions of the imagery include e.g. size of image, its time of capture, the sensor with which it was captured, the geolocation at which it was captured, indoor or outdoor context, etc., train and assign weights to the deep learning neural network using such sensor / image data to improve the classification / recognition task).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi’s method using Davis’s teachings by including the different assertions about the imagery to Chilimbi’s deep learning model training in order to improve the classification / recognition task (see Davis, Fig. 1, [0096]-[0099], [0281]-[0284], [0313], [0316]-[0317], [0849]-[0854], [0857]).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi in view of Tan et al (US 9,008,446 B2).  The teachings of Chilimbi have been discussed above.
Re Claim 17: However Chilimbi fails to explicitly disclose wherein the scene information comprises a first distribution, at least one example of the plurality of examples comprises a second distribution, and the weight assigned to the at least one example is a function of a statistical distance between the first distribution and the second distribution.
	Tan discloses wherein the scene information comprises a first distribution, at least one example of the plurality of examples comprises a second distribution, and the weight assigned to the at least one example is a function of a statistical distance between the first distribution and the second distribution (see Tan, col. 7 at lines 7-29, claims 1, 10, and 14 respectively, learning weights based on distances between histogram distributions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi’s method using Tan’s teachings by including the histogram processing to Chilimbi’s deep learning model training in order to improve the learning of weights (see Tan, col. 7 at lines 7-29, claims 1, 10, and 14 respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dagni ‘776 discloses learning wherein the weight coefficients of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 10, 2021